Opinion by
William W. Porter, J.,
This appeal requires us to pass upon the interpretation put upon certain provisions of the will of Elizabeth B. Hershey, by the orphans’ court. We have before us an elaborate report by an auditor and a comprehensive opinion from the court below in confirmation thereof. These leave little to be said.
By the first clause of the will the whole personal estate was *653given to the decedent’s husband to the exclusion of the three pecuniary legacies given by the second and third clauses of the ■will to two stepgrandsons and to the Episcopal Church of Columbia. See Hershey’s Estate, 200 Pa. 562. The last clause of the will is as follows : “ And lastly. I appoint my beloved husband, Ephraim Hershey, to be the ‘ executor ’ of this my last will and testament, and I also empower him to sell my real estate and execute a title for the same at any time he may think advisable to do so, in preference to living in it or renting the property during his natural life, and I direct him to invest the proceeds he may receive from the sale of the same in safe corporation bonds and mortgages on real estate, or other safe interest-bearing securities he may approve of, and I bequeath the interest or. income of the investment received from the sale of my real estate (if sold) to my husband during his natural life, but the net amount received from the sale of my real estate, after the death of my husband, shall be divided among my lawful heirs, and after the death of my husband, as ‘ executor ’ of my estate, I appoint and empower my nephew, J. Haldeman Herr, if he shall be living, to take charge of my real estate, if not sold, and if sold by my husband during his lifetime, then to take charge of the securities received and held by him for the sale of my real estate, and distribute the same, as directed above, among my lawful heirs, allowing him for attending to the' duties of the same five hundred dollars ($500) of the same assets for carrying out the provisions of this my last will and testament.”
The question raised is whether, the personal estate being gone, the money legacies above mentioned shall come out of the proceeds of the sale of the real estate. If the intention of the testatrix be clear, technical rules of construction must give way. Within the four corners of the will is found conclusive proof of intention that the legacies shall be paid out of the real estate, the proceeds of the sale of which are now in court for distribution.
Primarily money legacies are payable out of personalty, but under this will, by expression, the personalty is withdrawn as a fund from the burden of paying the legacies. This the Supreme Court has held (supra) in terms. There was but one other fund to pay the legacies, namely, the proceeds of the sale of the real estate.
*654By the terms of the will the husband took exactly that to which he would have been entitled under the intestate law; that is, the personalty absolutely and the real estate for life. The lawful heirs in case of intestacy would have taken the real estate on the husband’s death. The sole necessity for making a will therefore would seem to be the giving of the pecuniary legacies. The pecuniary legatees become in this aspect the primary beneficiaries indicated nominatim. The clauses giving the legacies were' not formal but directory. The legacies were intended to be paid.
Given that the gift absolute of the personalty to the husband withdrew that fund from the legacies and given the intention that the legacies should be paid, the result is that the legacies must, and were intended to, come out of the realty or its proceeds. It is a familiar principle that legacies may be made a charge upon land or its proceeds without direct expression, provided the testator’s intention so to charge is manifest. See Clery’s Appeal, 35 Pa., 54. To go further in the discussion seems to us unnecessary.
The decree is affirmed.